Case 2:20-bk-54077          Doc 15   Filed 09/11/20 Entered 09/11/20 14:58:49        Desc Main
                                     Document     Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DISTRICT

In Re:
                                             :      Case No.: 20-54077
          Shearria Bell
                                             :      Chapter: 13

                 Debtor.                     :      Judge Jeffery P. Hopkins


                          OBJECTION TO PROOF OF CLAIM FILED BY
                          AMERICAN HONDA FINANCE CORPORATION
                                        (Claim 6-1)

            Now comes Debtor, Shearria Bell, by and through counsel, and objects to Claim 6-1 of

the creditor AMERICAN HONDA FINANCE CORPORATION only to the extent of secured

status.


                                                    /s/ M. Sean Cydrus
                                                    M. Sean Cydrus 0077325
                                                    The Law Office of M Sean Cydrus, LLC
                                                    4449 Easton Way, Second Floor
                                                    Columbus, Ohio 43219
                                                    Telephone: (614) 934-1544
                                                    Facsimile: (614) 934-1644
                                                    Attorney for Debtor.
Case 2:20-bk-54077       Doc 15    Filed 09/11/20 Entered 09/11/20 14:58:49            Desc Main
                                   Document     Page 2 of 4




                               MEMORANDUM IN SUPPORT

       The creditor, The AMERICAN HONDA FINANCE CORPORATION, filed its claim on

September 11, 2020 (Claim 6-1). Said claim was filed regarding a 2015 Honda Pilot for the

amount of $29,106.90, as secured, and $0.00 as unsecured. Debtor is a co-debtor for the loan on

the vehicle, but is not the owner of the property. The Exhibit Title filed with the claim shows the

owner as Dierre Bell and not the Debtor, Shearria Bell.

       Wherefore, Debtor respectfully requests that Claim #6-1 of the creditor, AMERICAN

HONDA FINANCE CORPORATION, be disallowed, only to the extent of secured status.

                                                     Respectfully submitted,


                                                     /s/ M. Sean Cydrus
                                                     M. Sean Cydrus 0077325
                                                     The Law Office of M Sean Cydrus, LLC
                                                     4449 Easton Way, Second Floor
                                                     Columbus, Ohio 43219
                                                     Telephone: (614) 934-1544
                                                     Facsimile: (614) 934-1644
                                                     Email: scydrus@ohiodebtsolutions.com
                                                     Attorney for Debtor.
Case 2:20-bk-54077       Doc 15    Filed 09/11/20 Entered 09/11/20 14:58:49            Desc Main
                                   Document     Page 3 of 4




                            Form 20A NOTICE OF OBJECTION

        The Debtor has filed papers with this Court objection to the proof of claim 6-1 of the
creditor, AMERICAN HONDA FINANCE CORPORATION.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have on in the bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not want the Court to GRANT the request in the enclosed objection, or If you
want the Court to consider your views on the objection, then on or before 30 days from the date
of filing, you or your attorney must:

       1.      File with the Court, a written response to the objection expressing your objection
               or viewpoint. The response is to be filed with the Clerk of Courts at 170 N. High
               St. Columbus, Ohio 43215.

               If you mail your written response to the Court for filing by the Clerk, you must
               mail it early enough so the Court will receive it on or before the date stated
               above.

       2.      You must also mail a copy of the written response to The Law Office of M. Sean
               Cydrus, 4449 Easton Way #2, Columbus, Ohio 43219.

       3.      You must also mail a copy of the written response to the Debtor(s) at the address
               listed on the front of this paper entitled Certificate of Service.

       4.      Finally, you must attend any Court hearing scheduled to consider this objection.
               The Court will likely schedule an oral hearing and serve only those parties who
               have in fact filed a written response.

       If you or your attorney does not take these steps, the Court may decide that you do not
oppose the filed objection and may enter an order granting that request.
Case 2:20-bk-54077      Doc 15    Filed 09/11/20 Entered 09/11/20 14:58:49           Desc Main
                                  Document     Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Objection to Proof of
Claim filed by AMERICAN HONDA FINANCE CORPORATION and Notice was served (i)
electronically on the date of filing through the court’s ECF System on all ECF participants
registered in this case at the email registered with the Court and (ii) by Ordinary U.S. Mail on
September 11, 2020 addressed to:


Debtor:
Sherria Bell, 615 Moss Oak Avenue, Gahanna, Ohio 43230

Codebtor:
Dierre Bell, 615 Moss Oak Avenue, Gahanna, Ohio 43230

Creditor:
American Honda Finance Corporation, PO Box 168088, Irving, TX 75016-8088




                                                   Respectfully submitted,

                                                   /s/ M. Sean Cydrus
                                                   M. Sean Cydrus 0077325
                                                   The Law Office of M Sean Cydrus, LLC
                                                   4449 Easton Way, Second Floor
                                                   Columbus, Ohio 43219
                                                   Telephone: (614) 934-1544
                                                   Facsimile: (614) 934-1644
                                                   Email: scydrus@ohiodebtsolutions.com
                                                   Attorney for Debtor.
